Citation Nr: 1413369	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bladder disability, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Portland, Oregon.  The matter was remanded by the Board in February 2013 for additional development.

The Board notes that the Veteran raised the issue of entitlement to service connection for tinnitus in addition to the above addressed issues.  The RO has since granted service connection to tinnitus with a rating of 10 percent.  Therefore, this issue has been resolved and the Board will not address it any further.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a bilateral hearing disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence fails to establish an etiological links between the Veteran's active service, to include symptoms of burning on urination, with his currently diagnosed urethral stricture.  



CONCLUSION OF LAW

A bladder disability, to include urethral stricture, was not incurred in active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2008. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013). 

All necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as a post-service report of VA examination. The Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim. 

VA provided the Veteran with an examination in April 2013 to determine if he had a bladder disability and the nature and etiology of that disability.   38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2012).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claim. The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim. A brief but relevant and important opinion was provided. The Board finds the opinion to be adequate, as it was based on a full reading of the claims file, and the Veteran's own statements. 

In the February 2013 remand, the Board requested that the Veteran be scheduled for an examination to confirm any diagnosis, and determine the nature and etiology of any bladder disability that he may have.  As noted above, the Veteran was afforded an examination and the report of that examination is substantially responsive to the Board's request. See Dyment v. West, 13 Vet. App. 141 (1999). 

Given the above, no further notice or assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations further provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).





Analysis 

The Veteran asserts that he suffers from a bladder problem, that he claims began in 1999, resulting from his service, or alternatively, was caused or aggravated by his service-connected PTSD.  

VA records show post-service treatment for bladder problems.  The Veteran was afforded a VA examination in April 2013 at which he was diagnosed with urethral stricture.  Such establishes the presence of a current disability.  There is also evidence that the Veteran was seen for complaints of various urinary symptoms in service such burning on urination and uncomfortable urination.  While a diagnoses was never rendered in service, and various urology tests were normal, there is sufficient evidence of an in-service disorder.  Shedden elements (1) and (2) are thereby met.

The Veteran's claim fails upon the nexus element.  In December 2009 the Veteran was afforded a VA examination.  At that examination the Veteran noted the onset of urinary difficulties when he was in boot camp when he was expected to drink excessive amounts of water.  He had difficulty voiding when prompted, and he noticed the onset of some urinary frequency in-service.  He had no other history of genitourinary procedures, and did not have any dysuria.  He had no history of STDs.  His bladder was scanned October 2008, and the scan showed 204 cc in the Veteran's bladder and, when prompted, he voided 200 ccs.  

Upon examination, the examiner noted that the abdomen revealed no evidence of adenopathy, and that the genitourinary and rectal examinations were deferred per patient request.  The examiner noted that there was no evidence of any urinary retention or bladder outlet obstruction.  She was unable to give a specific diagnosis for the vague increase in the Veteran's urinary frequency with stressful episodes, but stated that it was insufficient to warrant the current diagnosis of any disability.  

In April 2013 the Veteran was afforded another VA examination.  At that time, the Veteran was examined in person and the examiner reviewed the Veteran's claims file.  The Veteran was determined to have urethral stricture.  He described his medical history, both in-service and post-service.  He reported that his urinary infrequency seemed to be worse during times of anxiety.  He reported that at the time of the examination he suffered mostly from urinary frequency and the urge to urinate.  He would empty his bladder about every two hours throughout the day, and he would feel urinary urgency approximately 3-4 times a day.  He stated that if he holds his urine for a long time, his stream starts out very slow.  He reported that he had a spinal fusion in 2010 where they had some difficulty passing the catheter into his bladder, but subsequently that his urination was unchanged and reverted to his usual pattern.  

The examiner considered the Veteran's claims file, and his medical history including his STRs.  However, the examiner opined that it was less likely than not that the Veteran's in-service difficulties with urination were related to or was aggravated by his current diagnosis of urethral stricture.  The examiner rationalized that the Veteran's current symptoms were not consistent with the symptoms he had in service and further, that urethral stricture would be due to trauma or infections.  There was no evidence of such trauma or infection in the Veteran's STRs.  Additionally, the examiner opined that it was less likely than not that the Veteran's current urethral stricture was neither caused nor aggravated by his service connected PTSD.  He stated that because it is an actual anatomical narrowing of the urethra, a urethral stricture would not be expected to relate in any way to PTSD.  

The negative VA opinion is more than adequate.  It is also found to be highly probative.  There is no competent opinion to the contrary.  Thus, as the preponderance of the evidence weighs against a finding that the Veteran's urethral stricture is related to his active service, service connection for a bladder disorder must be denied.

Consideration has been given to the Veteran's personal assertion that his bladder disability is due to his service or has been caused or aggravated by his service connected PTSD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, bladder disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Urethral stricture is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of urinary discomfort and frequency, there is no indication that the Veteran is competent to etiologically link his service to his current bladder disability or to link that disability to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.


ORDER

Entitlement to service connection for a bladder disability, to include as secondary to service connected PTSD is denied.  


REMAND

The Board previously remanded this issue for the AMC to provide the Veteran with a VA examination.  As specifically stated in remand directive #2, the VA examiner was to address the existence of any current hearing loss.  If, however, the VA examiner did not find any hearing loss, he was to address the speech recognition score of 92 percent on the Veteran's word recognition testing demonstrated in December 2009.  He was to state whether that score established a hearing loss disability that resolved during the pendency of the appeal, or whether the score was an anomaly and not a true indicator of hearing loss.  

The Veteran was afforded a VA examination for his bilateral hearing loss in April 2013, at which the examiner did not find that the Veteran demonstrated any hearing loss for VA purposes.  However, the examiner failed to address the previous speech recognition score of 92 percent on the Veteran's word recognition test. 

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously demonstrated hearing disability was resolved during the pendency of the appeal or whether that score was an anomaly and not a true indicator of hearing loss.  38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the April 2013 VA examination for the Veteran's hearing disability for an addendum opinion. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA and/or private treatment records and STRs pertinent to the Veteran's hearing disability. This must be noted in the examination report.

If the April 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should again review the Veteran's claims file and provide an opinion as to whether the speech recognition score of 92 percent established in a prior word recognition test in December 2009 reflected a hearing disability that thereafter resolved, or whether the score was an anomaly and not a true indicator of hearing loss.  The examiner should reference and discuss the Veteran's STRs and any relevant medical records. 

If the examiner finds that the Veteran has a hearing loss disability, then an opinion should be obtained as to whether it is at least as likely as not that the hearing loss disability is related to military service, to include conceded noise exposure.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the 
Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


